Citation Nr: 0938941	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia, South Carolina that, in 
relevant part, denied the Veteran's claims for service 
connection for a low back condition and for PTSD.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2009 video teleconference hearing.  Evidence 
has been received from the Veteran with a waiver of RO 
consideration.


FINDINGS OF FACT

1.  There is no evidence that the Veteran injured his back 
during his service.  He complained of back pain at entry into 
service.  No clinical findings were reported.  There is no 
evidence that any existing back disorder was permanently made 
worse during service.  Compression fractures, multilevel disc 
disease, and spinal stenosis were not diagnosed or shown 
until many years after service.

2.  The Veteran did not serve in combat and his claimed 
stressors are not capable of being verified.  The evidence 
does not show that the currently diagnosed PTSD is due to the 
Veteran's service.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, a disease or injury that occurred during the Veteran's 
service, nor was arthritis present within any presumptive 
period thereafter.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).

2.  PTSD was not incurred in service and was not caused by a 
disease or injury that occurred during the Veteran's service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim(s).  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited notice requirements were satisfied by 
an October 2007 letter that was sent to the Veteran by the 
RO.  In this letter, issued prior to the rating decision 
appealed herein, the RO informed the Veteran what the 
evidence needed to show in order to establish service 
connection for a claimed disability.  This letter also 
informed the Veteran about VA's duty to assist him in 
substantiating his claims; it explained the types of evidence 
that VA was responsible for obtaining on the Veteran's behalf 
as well as the types of evidence that the Veteran needed to 
ensure that VA received.  Additionally, the letter adequately 
informed the Veteran about how VA determines disability 
ratings and effective dates.

In addition to providing certain information to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence necessary to substantiate their claims, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
service personnel records, Social Security Administration 
(SSA) records, written statements from the Veteran, a lay 
statement, and a transcript of the Veteran's June 2009 
hearing testimony.  There is no indication that additional 
evidence exists that is relevant to the Veteran's claim. 

For the reasons described above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Additionally, service connection for PTSD requires medical 
evidence diagnosing the disorder in accordance with 38 CFR § 
4.125(a), medical evidence linking current symptoms to an in 
service stressor, and credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3).  VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavior changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Back Disorder 

The Veteran claims that his currently diagnosed back disorder 
was incurred in, or aggravated by, his military service.  The 
Veteran claims that his back disorder was caused or 
aggravated by the rigors of basic training and/or a bowling 
injury and/or a horseback riding accident that allegedly 
occurred during his service.    

At his enlistment examination dated in May 1968 the Veteran 
indicated that he experienced recurrent back pain and wore a 
back brace in the past.  He attributed this to a back injury 
that he experienced.  The examiner indicated that the Veteran 
experienced back strain but that the Veteran was acceptable 
for military service.  

The Veteran was examined again in October 1970 in conjunction 
with an application for a security clearance.  At that time, 
he again reported a history of having worn a back brace or 
support and that he had back trouble in the past.  He told 
the examiner that he wore a back support in 1966 because of 
an injury and that he still experienced some back pain.  The 
examiner noted that there were no other residuals of the 
Veteran's reported pre-service back injury.

At his separation examination in May 1972, the Veteran 
reported back pain.  The examiner indicated that the etiology 
of the Veteran's back pain was unknown and that the Veteran 
did not take prescription medication for his back.  There had 
been no treatment.  He assessed the Veteran's spine and 
musculoskeletal system as normal.  

The Veteran's service treatment records do not reflect any 
injuries to his back during his service, nor do they reflect 
that he was treated for back pain, or diagnosed with a back 
disability, at any time.  

Private and VA treatment records show that the Veteran 
complained of intermittent low back pain since the mid-1990s.  
In 1995, the Veteran's private physician related his back 
pain to an "old back injury" that "diseased at several 
vertebrae." In 2004, the Veteran told his private physician 
that he was hit by a box at work that hurt his neck.  In 
November 2007, an MRI of the thoracic spine showed that the 
Veteran had multiple chronic compression fractures.  An MRI 
of the lumbar spine was interpreted as showing multilevel 
disc disease and spinal stenosis.  

In 2008, the Veteran told a VA health care provider that his 
back pain onset in 1968 during a game of bowling at Keesler 
Air Force Base (AFB) and had worsened within the last 3 
years.  Also in 2008, he told a SSA claims examiner that he 
experienced chronic lower back pain since 1968 that was 
recently exacerbated by heavy lifting at work.  The 
examination does not indicate whether the Veteran attributed 
his back pain to an injury that occurred at that time. The 
examiner noted that MRIs of the Veteran's spine showed 
multiple chronic compression fractures and decreased height 
at several disc spaces. 

In June 2009, the Veteran submitted a written statement in 
which he related that he injured his back while bowling at 
Keesler AFB in 1968 and injured his right shoulder and neck 
when he was thrown from a horse in the winter of 1969.   

At his June 2009 hearing, the Veteran related that he injured 
his back while he was in high school and that caused him low 
back pain which resolved.  He continued to play sports in 
high school despite his back injury.  He testified that he 
believed that his preexisting back injury was exacerbated by 
performing strenuous physical activities in basic training 
and when he was thrown from a horse in 1969.  He alleged that 
he received treatment for this injury while he was in service 
and continued to be treated for lower back pain throughout 
his service, although he was never diagnosed with a back 
disability by military health care providers. 

The evidence does not show that the Veteran's current back 
disability is due to a disease or injury that occurred during 
his service, nor that the Veteran's service exacerbated a 
preexisting back injury.  While the Veteran injured his back 
prior to service and reported experiencing back pain at his 
enlistment examination, which was then diagnosed as low back 
strain, there is no indication that any back problem that the 
Veteran experienced at that time was permanently made worse 
by his service or that his current back disabilities are in 
any way related to anything that occurred during the 
Veteran's service.  While the Veteran continued to report low 
back pain at examinations in 1970 and 1972, there was no 
indication on either of those examinations that the Veteran's 
low back pain had increased in severity and the Veteran was 
not diagnosed with a low back problem at either examination 
and it was reported that there was no treatment.  Contrary to 
his assertions, there is no record that the Veteran was 
treated for a back injury or back pain during his service.  
There is no mention of a bowling injury or that the Veteran 
was thrown from a horse anywhere in his service treatment 
records, and there is no indication that any service 
treatment records are missing.  The Veteran's spine and 
musculoskeletal system were assessed as being normal at the 
time of his separation from service.  To the extent that the 
Veteran had any residuals of his pre-service back injury upon 
entry into service, the evidence shows that there was no 
increase in severity of such residuals during the Veteran's 
service and that his spine and musculoskeletal system were 
normal at the time of his release from active duty. 

The earliest diagnosis of any type of continuing back 
disorder that is shown in the record was in or about 1995, 
when the Veteran's private physician noted that the Veteran 
had several "diseased" vertebrae.  This was more than 20 
years after the Veteran's service.  The Veteran was not shown 
to have multiple compression fractures and multilevel disc 
disease with spinal stenosis until approximately 2007, more 
than 30 years after his service.  There is no indication that 
these disabilities are in any way related to anything that 
occurred during the Veteran's service.  As noted above, there 
is no indication that the Veteran injured his back during his 
service.  

Moreover, to the extent that the Veteran believes the rigors 
of basic training worsened a preexisting back injury and 
caused him to develop a back disability decades later, the 
Board notes that while the Veteran is competent to report 
observable symptoms such as back pain he lacks the requisite 
expertise to explain the etiology of a medical condition.  
See, e.g. Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  No medical provider has linked the Veteran's current 
back disability with the strain of basic training.  In any 
event, the Veteran engaged in strenuous physical activities 
both before and after service as reflected by his hearing 
testimony and his SSA records.  He testified that he played 
various sports in high school after he injured his back and 
he told an SSA examiner in 2008 that his job involved heavy 
lifting.  The Veteran repeatedly reported to health care 
providers that his recent back symptoms coincided with his 
return to work involving physical labor.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
back disability is denied.

	B.  PTSD

The Veteran claims that he has PTSD that is related to his 
service.  Specifically, he alleges that his PTSD is due to 
seeing Army Chinook helicopters with burnt bodies on them at 
Tan Son Nhut Air Base and witnessing an off-base altercation 
between Vietnamese persons wherein some of them were shot.   

The Veteran reported that he experienced depression or 
excessive worry and frequent trouble sleeping at his 
enlistment examination.  His service treatment records are 
otherwise negative for psychiatric complaints, he did not 
report any psychiatric problems or trouble sleeping at his 
separation examination in May 1972, and his psychiatric 
status was then assessed as normal.

VA, SSA, and private treatment records indicate that the 
Veteran is presently diagnosed with PTSD.  Private treatment 
records from the Veteran's general practice physician 
document that the Veteran experienced episodes of insomnia, 
depression, and anxiety since in or about 1995.  A 1997 
private  treatment note indicates that the Veteran reported 
that he had insomnia since returning from Vietnam and that 
other family members also had similar problems.  

VA treatment notes indicate that the Veteran reported that he 
was a combat veteran.  In September 2007 the Veteran reported 
that while he was in Vietnam his air base was frequently 
attacked, that he saw many dead bodies, and that he saw 
wrecked helicopters with charred bodies in them.  In 
September 2008 he reported to a VA psychiatrist that he saw 
multiple wrecked helicopters brought to the base with charred 
human flesh inside.  He reported that he witnessed a 
Vietnamese attack on an open air market that resulted in 
casualties.  He also noted that his job in the communications 
center at the base involved relaying information about the 
effectiveness of recent maneuvers and enemy activity and that 
reading this information caused him to become "on edge."

On the first PTSD questionnaire provided by the Veteran he 
did not identify any claimed stressors.  On a second 
questionnaire dated in December 2007 he related that he 
witnessed an off base altercation between Viet Cong soldiers 
and Vietnamese police and that three Viet Cong soldiers were 
killed.  In another  PTSD questionnaire the Veteran reported 
that he saw Army helicopters bring in downed helicopters with 
burned bodies in them.  In January 2008, the RO made a formal 
finding that the Veteran did not submit sufficient 
information to forward to the Joint Services Research Center 
(JSSRC) to attempt to obtain corroboration of the claimed 
stressors.  

At his hearing in June 2009 the Veteran related that when he 
arrived in Vietnam the base that was his destination was 
under attack so the plane he was on had to make an emergency 
landing at a secure place.  To his knowledge, nobody was 
injured in the attack.  When he was at Tan Son Nhut Air Base 
he saw damaged helicopters with burnt flesh in them.  He also 
described the incident that allegedly occurred off base with 
the Vietnamese police.  He related that his base came "under 
fire" but was never under enemy attack.  He did not 
distinguish between the meaning of these two terms.  He 
claimed that the base was under fire every couple of months 
and that this caused some damage to buildings but no 
injuries.  

The Veteran's personnel file reveals that his military 
occupational specialty (MOS) was administrative specialist.  
He did not receive any combat related awards or decorations.

At his hearing, the Veteran related that while he was in 
Vietnam he was assigned to the communications squadron and 
supervised the message center there.  He received messages 
that indicated how many soldiers had been killed which 
bothered him.  He did not pull guard duty or any additional 
duties that would have placed him in harms way.  

The Veteran also submitted a lay statement from his mother, 
who reported that, after his military service, her son 
snored, was at times depressed and withdrawn, and had a 
different personality.  

The evidence does not show that the Veteran served in combat.  
While the Veteran served in Vietnam during the Vietnam War, 
this does not establish that he served in combat for purposes 
of the exception to the stressor verification requirements 
set forth in 38 C.F.R. § 3.304(e)(2).  The VA General Counsel 
held that mere presence in a combat zone or participation in 
a campaign does not constitute engaging in "combat with the 
enemy" for purposes of the application of 38 C.F.R. § 
3.304(f)(1). See VAOCGPREC 12-99.  Rather, to be entitled to 
the exception from the stressor verification requirement, a 
Veteran must have "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  Id.  The Veteran, who 
served in an administrative position, did not even allege 
that he personally participated in any combat activities.

Therefore, service connection for PTSD may be granted only if 
his claimed stressor can be corroborated.  The RO determined 
that the stressors reported by the Veteran were not capable 
of corroboration.  The Veteran's report of seeing damaged 
helicopters with charred flesh is not an event that is likely 
to have been documented in military records.  Similarly, the 
altercation reportedly witnessed by the Veteran is 
unverifiable insofar as it involved an incident that occurred 
off base and did not involve any U.S. military personnel 
according to the Veteran.  While the Veteran reported his 
base was "under fire" on several occasions, he denied that 
it was attacked by the enemy and reported that, to his 
knowledge, no one was ever injured during these attacks.  In 
any event, he did not provide any details related to any 
specific attack.  Recent mail has been received to the effect 
that there were 3 attacks on Tan Son Nhut airbase on August 
28, 1971.  These were characterized as "standoff" rounds.  
It was recorded that there was no aircraft damage and there 
were no casualties.  The Veteran may have been at the base at 
this time, but he has not reported this as a significant 
stressor.  There is no evidence submitted that otherwise 
confirms his significant stressors, also reported in the new 
evidence that was submitted.

Moreover, while the Veteran reported feeling on edge reading 
reports about the progress of the war, there is no medical 
evidence of a nexus between this and the Veteran's current 
symptoms.  His mental health providers did not link the 
Veteran's PTSD to reading reports.  Additionally, this is not 
a discrete event that is capable of being a PTSD stressor, 
and the Veteran in any event did not allege that he responded 
to reading these reports with intense fear, helplessness, or 
horror.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), diagnostic code 309.81.  

Absent corroboration of an in-service stressor, service 
connection for PTSD cannot be granted.

In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009), the Board considered whether service connection was 
appropriate for any other mental disorder that could be 
productive of the Veteran's current symptoms.  There is no 
evidence that the Veteran is currently diagnosed with a 
mental disorder other than PTSD that could be related to his 
military service.  

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  
Service connection for PTSD is denied.  


	ORDER

Service connection for a back disorder is denied.

Service connection for PTSD is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


